Citation Nr: 0740374	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to 
include consideration as being due to ionizing radiation.

2.  Entitlement to service connection for sterility, to 
include consideration as being due to ionizing radiation.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to an increased rating for residuals of a 
fracture of the right tarsal navicular with traumatic 
arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1982 to October 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in August 2007.  At the hearing, the 
veteran submitted additional evidence that was accompanied by 
a waiver of RO consideration.  This evidence will be 
considered by the Board in the adjudication of this appeal.

During the hearing, the veteran's representative indicated 
that the wished to raise a claim for secondary service 
connection for a foot disorder.  That matter is referred to 
the RO for any appropriate action.  

The appeal has been advanced on the docket.  

The claims of service connection for a brain tumor and a 
cervical spine disorder, as well as his claim for a higher 
rating for a right navicular disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's sterility is associated with Klinefelter's 
syndrome, which is a congenital disorder.  


CONCLUSIONS OF LAW

Sterility was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2005 and October 2005 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters specifically informed him that he should submit any 
additional evidence that he had in his possession.  The 
veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after the 
issuance of the letters he was given an opportunity to submit 
evidence and his case was subsequently readjudicated.  
Therefore, there has been no prejudice as a result of the 
timing of the letters.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His available service 
medical records and post-service treatment records have been 
obtained.  He has had a hearing.  The Board does not have 
notice of any additional relevant evidence that is available 
but has not been obtained.  As such, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim and that no 
further assistance to the veteran is required.  

I.  Entitlement To Service Connection For Sterility, To 
Include Consideration As Being Due To Ionizing Radiation.

The RO previously denied service connection for sterility in 
a decision of March 1998.  The Board notes, however, that the 
notification letter issued in March 1998 was deficient as it 
did not specifically inform the veteran of the decision 
regarding infertility.  Thus, the Board will consider the 
current claim without regard to the prior denial and without 
applying the new and material evidence standard normally 
applicable when there has been a prior denial of the claim.  

At the August 2007 hearing, the veteran testified that while 
in service he unsuccessfully attempted to have a children 
with his previous wife, and was then tested by a doctor 
during service and found to be sterile.  He maintains that 
the infertility resulted from exposure to radiation in 
service.  

A service medical record, dated in September 1986, indicates 
that the veteran was seen for evaluation of infertility.  
Following examination, the assessment was infertility/atrophy 
testes, and rule out Klinefelter's Syndrome.  The plan 
included a semenalysis, testing of FSH and LH, and karyotype 
testing.  An October 1986 service medical record entry shows 
that the veteran had Klinefelter's disease without sperm 
production.   

A sperm count lab report from the Andrology Laboratory at the 
Eastern Virginia Medical School reflects that the veteran had 
a compete absence of sperm.  A letter dated in February 1987 
from John F. Stecker, Jr., M.D., states that the veteran was 
referred for infertility evaluation.  He had undergone two 
semen analyses, both of which had shown azoospermia.  It was 
noted that he had a history of mumps at age nine, but had no 
testicular involvement.  The physician stated that the 
veteran would undergo further testing but strongly suspected 
primary testicular failure to account for the azospermia, and 
that this would be untreatable.  

In reviewing the evidence, the Board takes judicial notice 
that Klinefelter's syndrome is a condition due to a 
chromosomal abnormality that has manifestations including 
infertility and absence of sperm.  See Dorland's Illustrated 
Medical Dictionary, p. 1637 (27th edition 1988).  Because the 
veteran's infertility resulted from a chromosomal 
abnormality, the disorder is considered to be a congenital 
abnormity for which compensation may not be paid.  Congenital 
or developmental defects, refractive errors of the eye, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).  

The Board acknowledges that the veteran has presented medical 
statements indicating that his infertility may be associated 
with exposure to radiation.  In Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992), the Court held that evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his disability might have been caused by 
service radiation exposure was insufficient to establish 
service connection as it was too speculative upon which to 
base an award of service connection; see also Bloom v. West, 
12 Vet. App. 185, 186-87 (1999).  Moreover, there is no 
indication that the medical opinions were based on full 
knowledge of the history of the infertility, including the 
diagnosis in service of Klinefelter's syndrome.  An opinion 
based on an innacurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  
Accordingly, the Board concludes that sterility was incurred 
not incurred in service.  


ORDER

Service connection for sterility, to include consideration as 
being due to ionizing radiation, is denied.

REMAND

The Board finds that additional development of evidence is 
warranted with respect to the claim for service connection 
for a brain tumor, a cervical spine disorder and the claim 
for a higher level of compensation for a right navicular 
fracture.  

At the August 2007 Board hearing, the veteran testified that 
he served aboard a nuclear aircraft carrier during service, 
and that he believed that his duties as an engineer in 
communications exposed him to radiation as he had to do 
repairs in the areas where the nuclear reactors and warheads 
were located.  He reported that he was in such areas almost 
daily.  He also stated that he was exposed to a lot of 
electricity.  He said that he wore a badge to detect 
radiation while doing his duties.  He stated that he did not 
remember whether there were any specific incidents in service 
which resulted in exposure to radiation, but he denied any 
incident either before or after service.  The veteran has 
also presented lay statements for other servicemen which are 
to the effect that communications technicians worked in areas 
where warheads were located.  As noted in the introduction, 
these lay statements were initially submitted by the veteran 
at the hearing with a waiver of RO consideration.  Thus, the 
RO has not had the opportunity to review them.

Earlier, in an effort to obtain an estimate of the amount of 
radiation (if any) to which the veteran was exposed in 
service, the RO wrote to the United States Navy.  In a letter 
received in February 2006, the Naval Environmental Health 
Center Detachment provided the following information:

This is in reply to your letter of 30 January 2006, 
requesting the history of service-incurred 
occupational exposure to ionizing radiation for 
[the veteran] pursuant to his claim for benefits 
for a medical condition that is allegedly 
associated with that exposure.  A review of our 
exposure registry by name, and social security 
number revealed no reports of occupational exposure 
to ionizing radiation pertaining to this veteran.  
Because the official exposure record is required to 
be maintained in the individual medical record, it 
would be prudent to review that record for 
potentially unreported exposure...

The reports of occupational exposure to ionizing 
radiation, in our files, from the USS NIMITZ (CVN 68) 
for the period of 07 December 1982 through 05 October 
1987 do not list this veteran.  It is therefore likely 
that any potential sources of radiation were of 
sufficiently low intensity to preclude the need for 
monitoring this veteran.   

Although the RO has contacted the Department of the Navy, in 
light of the veteran's report that he wore a badge and was 
exposed to ionizing radiation during service, which the Board 
finds credible and which is corroborated by the lay 
statements, the Board concludes that he was potentially 
exposed to some level of ionizing radiation.  As such, the 
Board concludes that this matter must be referred to the 
Office of the Surgeon General of the Navy for preparation of 
a dose estimate.  As such, this claim must be remanded for 
further development.

As to his cervical spine claim, at August 2007 hearing, the 
veteran testified that immediately after service he received 
treatment at the VA Medical Center in Fayetteville, Arkansas, 
for a cervical spine disorder.  The Board finds that 
additional efforts should be made to obtain the records, as 
they may contain significant details regarding the nature and 
etiology of the cervical spine problems manifested by the 
veteran at that time.  The Board notes that 38 C.F.R. 
§ 3.159(c)(2) provides in pertinent part that VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration (SSA).  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  

The Board also finds that a medical opinion would be useful 
in assessing the claim for service connection for a disorder 
of the cervical spine.  The VA has a duty to afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  In the present case, there is medical 
evidence showing a current disability, objective evidence of 
a cervical sprain in service in May 1987, and statements from 
the veteran indicating continuity of symptomatology between 
service and the current problems.  In light of these factors, 
the Board concludes that an examination is required to 
determine the likelihood that the current cervical spine 
problems are related to service.  

With respect to the claim for a higher level of compensation 
for a right navicular fracture, the Board notes that in 
addition to the service connected navicular fracture with 
arthritis, the veteran also has disability affecting the 
right foot, to include amputation of two toes.  The Board 
concludes that an opinion addressing the full extent of the 
veteran's impairment that is related to or aggravated by the 
service-connected disability is necessary prior to a 
determination of the claim.  As such, this issue must be 
remanded for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and have him clarify whether he applied 
for disability benefits from the SSA.  
If he responds that he has, the RO must 
request, directly from the SSA, 
complete copies of any medical records 
related to a claim asserted by the 
veteran for disability benefits from 
that agency, as well as a copy of any 
disability determination made by SSA.  
All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

2.  The RO should then request that the 
Surgeon General of the Navy, rather than 
the Naval Dosimetry Center, provide 
specific information relative to the 
veteran's ionizing radiation exposure 
potential associated with his duties on 
the USS Nimitz.  The RO should provide 
that office with a summary of the 
veteran's statements and testimony and 
the lay statements of his fellow 
servicemen concerning their activities 
and duties aboard the USS Nimitz.

3.  Thereafter, the RO should forward the 
claims file to the VA Under Secretary for 
Health for preparation of a radiation 
dose estimate for the veteran based on 
occupational exposure in service.

4.  Then, the RO should undertake all 
other indicated development under 38 
C.F.R. § 3.311, to include referring the 
case to the Director of the Compensation 
and Pension Service for review.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, etiology and severity of any 
current cervical spine disorder.  The 
claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before 
the examination.  The examiner should 
record the full history of the claimed 
disorder.  The examiner should 
specifically comment as to the likelihood 
that any currently found cervical spine 
disability is related to the strain in 
service.  In doing so, the examiner 
should acknowledge the veteran's report 
of a continuity of symptomatology.

The examiner should also provide an 
assessment of the degree of impairment 
due to the residuals of a fracture of the 
right tarsal navicular with traumatic 
arthritis.  The examiner should provide 
an assessment of the current severity of 
the right navicular fracture, and state 
any whether any foot problems are related 
to or aggravated by the service-connected 
disability.  

6.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


